internal_revenue_service number release date index number ------------------------------------------------------------ ------------ --------------------------------------------- ------------------------------------- --------------------------------------- ------------------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-134201-16 date date legend college ------------------------ trust -------------------------------------------------------------------- dear ------------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that trust’s purchase of investment units of college’s endowment the receipt of payments with respect to the units and the holding and redemption of units all as described in this ruling letter will not generate unrelated_business_taxable_income to trust trust represents the facts as follows facts trust is a charitable_remainder_unitrust described in sec_664 of the internal_revenue_code college is trust’s sole charitable_remainder beneficiary college acts as the sole trustee and in that capacity is the legal owner of the assets of the trust under the terms of the trust agreement trust’s donor and his wife are entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets upon the death of donor and his wife the remainder_interest in trust will be distributed to college as the remainder beneficiary college is an educational_institution recognized as a tax-exempt_organization described in sec_501 and sec_170 college’s trustee committee on investment working with a consultant and investment managers has the responsibility for managing college’s pooled endowment the endowment the investment objective of the endowment is to provide a growing stream of income to support college’s program sec_1 the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-134201-16 while at the same time preserving the purchasing power of the endowment presently trust’s assets are managed by an outside investment firm trust’s returns generally have been lower than the returns on college’s endowment as trustee and remainder beneficiary college wants to achieve greater economies of scale in the management of trust’s assets a potentially higher and more stable investment return for trust and increased diversification of trust’s investments to this end college intends to enable trust to participate indirectly in the return on college’s endowment in lieu of a partnership or a direct commingling college proposes to create a contractual obligation pursuant to which college will issue a contract right to trust for its endowment units units the value of the units both at the time of acquisition and at the time of redemption will be based on the value of all underlying investment_assets held in the endowment the value of each unit equals the value of the endowment divided by the number of outstanding units each unit will give trust a contractual right to receive periodic_payments based on the number of units owned multiplied by the same spending rate that college establishes for the endowment allowing trust to receive an investment return equal to that of the endowment distributions will be made at least quarterly trust will be able to choose either to reinvest part of a distribution in additional units or to redeem units depending on trust’s cash requirements for meeting its minimum distribution trust will treat payouts to its beneficiaries up to the endowment spending amount as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout by trust is made entirely from distributions of income or in part from redemption of units the units will give trust a contractual right to receive periodic_payments from the endowment as determined by college but no interest whatsoever in the underlying investment_assets of the endowment or with respect to other trusts also invested in units with respect to the endowment except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review college’s business activities operations or decisions with respect to the endowment trust will not have the right to veto or opt_out of any of the underlying endowment investments the proposed contract provides that with respect to the issuance of units college is neither a partner nor an agent of trust trust will not be liable for any cost expense or payment incurred or due by college or for which college is liable or responsible relating to the endowment or the underlying endowment assets college will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by college with respect to the endowment or the underlying assets college also will pay any_tax owed on unrelated_business_taxable_income earned by the endowment’s portfolio while college will not charge any fee for managing trust’s assets college may recover plr-134201-16 its actual costs of managing the endowment as a charge against the endowment which will decrease the value of all the endowment units including trust’s units college also may recover its actual costs of administering trust as a charge against trust trust is representative of a number of charitable_remainder annuity trusts and charitable_remainder unitrusts with respect to which college has and will have the sole charitable_remainder interest and for which college will be the trustee college plans to make units available to these other trusts on the same terms as described in this letter for trust including that it will not assess a fee for the administrative services it provides to any of these trusts but may recover its costs law and analysis sec_664 provides that in general neither a charitable_remainder_annuity_trust nor a charitable_remainder_unitrust shall for any taxable_year be subject_to any_tax imposed by subtitle a of the internal_revenue_code however sec_664 provides that in the case of a charitable_remainder_annuity_trust or a charitable_remainder_unitrust that has unrelated_business_taxable_income within the meaning of sec_512 determined as if sec_511 through applied to such trust for a taxable_year an excise_tax is imposed on such trust or unitrust equal to the amount of such unrelated_business_taxable_income sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 provides that income of an exempt_organization subject_to the tax imposed by sec_511 is included in its gross_income in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade or plr-134201-16 business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services for exempt_organizations including charitable_remainder unitrusts income from certain passive investments such as interest dividends rent and similarly produced passive_income is generally excluded from taxation as unrelated_business_income by sec_512 in addition gains from sale_or_exchange of property other than property that is stock_in_trade or primarily held_for_sale to customers in the ordinary course of business are excluded from the computation of unrelated_business_taxable_income see sec_512 whether the modifications of sec_512 apply is dependent upon the facts and circumstances of each case see sec_1_512_b_-1 in this case trust’s investment in units and holding of the units will not give trust any ownership_interest or rights in the assets of the endowment trust will not have any power or right to control direct supervise recommend or review the business activities operations or decisions of college with respect to the endowment nor can it veto or opt_out of any underlying investment in the endowment rather a unit represents a mere contractual right to receive periodic_payments from the endowment as determined by college furthermore trust’s investment in units will not create a partnership for federal_income_tax purposes the proposed arrangement between college and trust has none of the characteristics that are commonly associated with a partnership and the contract between college and trust specifically states that college is not a partner or an agent of trust with respect to the issuance and holding of units although trust has represented that some of the assets in the endowment are debt- financed or otherwise treated as producing unrelated_business_taxable_income to college under sec_512 each periodic_payment that trust will receive is based on a contract giving trust the right to receive periodic_payments calculated by reference to college’s endowment without regard to the character or performance of the underlying assets therefore any debt-financing associated with an underlying asset in college’s endowment is not relevant in determining whether trust has any unrelated_business_taxable_income trust’s purchase of units will be an investment activity and the receipt of payments with respect to those units will be income from ordinary and routine investments similar to the type that is excludible from unrelated_business_taxable_income by sec_512 and sec_1_512_b_-1 accordingly neither the receipt of payments with plr-134201-16 respect to the units nor the holding of the units will result in the receipt of unrelated_business_taxable_income to trust in addition the proposed contract between trust and college allows trust to redeem units for the value of each unit on the date trust surrenders it to college under the facts of the contractual arrangement units will be neither inventory nor property that is primarily held_for_sale to customers in the ordinary course of business a redemption of units will fall within sec_512 and sec_1_512_b_-1 thus money trust will receive when it redeems units will not be taxed as unrelated_business_taxable_income conclusion based solely on the facts and representations submitted we rule that trust’s exchange of assets for units with respect to college’s endowment receipt of payments with respect to the units and the holding and redemption of units will not generate unrelated_business_taxable_income to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income set forth in the letter because it could help resolve questions concerning federal_income_tax status this letter should be kept in trust’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if trust files a return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this letter will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this letter showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if trust disagrees with our proposed deletions it should follow the instructions in notice plr-134201-16 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely mike repass senior technician reviewer tege associate chief_counsel cc
